DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant's election with traverse of the following species in the reply filed on 11/29/21 is acknowledged.  

    PNG
    media_image1.png
    81
    643
    media_image1.png
    Greyscale

The traversal is on the ground(s) that there is no evidence of mutual exclusivity or burden.  This is not true and the mutual exclusivity is based on the atomic structure of the materials in the species requirement and the burden is based on the multiple different mutually exclusive embodiments in the species requirement causing different searches.  
The requirement is still deemed proper and is therefore made FINAL.
No claims are currently withdrawn.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 10, 11, and 20 recite compositions based on amounts of the ingredients therein followed by “a balance” or “a remainder” amount of the last ingredient.  This is vague because it is unclear if this is intended to make the compositions “consisting of” type compositions based on the balance/remainder amount leaving no room for any unclaimed ingredients (e.g., if there is 5% silicone and 5% polyalkylene glycol in claim 2, is the remainder amount required to be 90%, i.e., 100-5-5, thereby leaving no room for any other ingredients?).
Claims 1, 10, and 20, recite “india” and “tantala” which do not appear to be recognized names for indium oxide and tantalum oxide such that it is unclear what these words mean.
Claims 2, 11, and 20 recite amounts of silicone resin, gum, acetate, and polyalkylene glycol copolymer without indicating the basis for those amounts such that it is unclear if those amounts are based on the total amount of binder or the total composition (e.g., for the silicone resin, 1-5% based on the binder would correspond to a maximum amount of up to 0.75% of silicone resin in the overall composition, i.e., 5% of the 15% binder amount).
Claims 1, 10, and 20 recite a component I, comprising ingredients “a” and “b” with amounts based on “the component” but then recites a separate ingredient II (thus appears to be separate from I) that also recites ingredients with amounts based on “the component”.  Therefore the amounts in I and II are unclear.  
The I component is also recited as being present at 65% and the ingredients in the I component total a maximum of 57% or 59% (the amounts are unclear, see above) such that it is unclear if the percentages of ingredients recited in the I component are supposed to total 100% of the I component (in which case they are far from being able to sum to 100%) or if the percentages of ingredients recited in the I component are supposed to total to the 65% number (which would not make sense given that the ingredient amounts are based on “the component” not the overall powder).  
Based on the above, it is unclear how to interpret any of the amounts recited in the powder ingredient.
Claim 10 recites “hot gas” which is vague because it is unclear what temperature qualifies as “hot”.
Claim 10 recites in the preamble that the TBC system is applied to a hot gas path component which is vague because it is unclear if this is merely an intended use (i.e., the system is just a composition that may be applied to the hot gas path component) or if it is required in the claim (i.e., the claim only applies to a composition that is already applied to the hot gas path component).
Claim 20 recites “a putty” which is vague because it is unclear what viscosity/consistency qualifies as a putty.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 2016/0114351) in view of Skoog et al. (U.S. 2009/0098394) in view of Boutwell et al. (U.S. 2006/0216534).


Regarding claims 1-20, Weaver teaches a composition that may be applied/coated to a substrate in a gas turbine blades (a “hot” gas path component as in claim 10, though this limitation is vague, see above) comprising ceramic particles, a silicone binder resin, an alcohol solvent, and polyalkylene glycol copolymer plasticizer, ([0011], [0014]-[0024], [0029]).  The disclosed amount of the silicone resin is about 1-40wt%, solvent is about 5-65wt%, and plasticizer is up to about 15wt% (see above).  No other ingredients besides the ceramic filler are required and therefore the remainder may be the ceramic filler (see abstract).  The above amounts overlap the claimed ranges of claims 1, 2, 10, 11, and 20 because these amounts include, e.g., 0.75% silicone resin (about 1%), 0.25% plasticizer (less than 15%), 14% solvent, and 85% ceramic particles as the remainder, which results in a total of 15% binder component (resin, plasticizer and solvent), of which 5% of the binder component is silicone resin (i.e., 0.75/15) and about 1.6% of the binder component is the polyalkylene glycol copolymer plasticizer (i.e., 0.25/15), which values are within the claimed ranges.  
The present claims also allow for “about 15%” of the binder in the overall composition, such that there may be e.g., 16% solvent in Weaver (resulting in a total of 17% binder components which is still “about 15%” as claimed), and making the 0.75% of silicone resin (discussed above from Weaver) correspond to about 4.4% of the overall binder component (i.e., 0.75/17) which is also within the claimed range.
Weaver discloses that the composition is relatively thick which makes it a “putty” as in claim 20 ([0018], [0024]).
Weaver does not disclose the claimed zirconia powder as the ceramic powder for the composition (though use of zirconium based ceramics is suggested, [0019]).  However, Skoog is also directed to ceramic compositions for gas turbines based on ceramic powder and silicone 
Modified Weaver does not disclose the particular claimed oxides used to stabilize the zirconia.  However, Boutwell is also directed to ceramic powders used for the coatings of gas turbine blades and teaches that a mixture of zirconia, ytterbia, yttria and hafnia (the elected species and as in claims 1, 3-9, 12-20) stabilizes the zirconia and provides good high temperature resistance (see abstract).  The amounts provided in Boutwell are in mol% but when converted to wt% using the relative molecular weight of zirconia, ytterbia, yttria and hafnia, these ranges overlap the claimed ranges.  Thus, it would have been obvious to have used the above zirconia and metal oxide mixture and amounts from Boutwell for the ceramic material called for in modified Weaver because it is taught as stabilizing the zirconia (as sought by Skoog in modified Weaver) and providing high temperature resistance for turbine blades as sought by Weaver.



Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787